DETAILED ACTION
This action is in response to the submission filed on 6/14/2021.  Claims 1-20 are presented for examination.  

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10 recite algorithms without any labels or definitions of the equation symbols involved. All variables must be defined as they are presented in the claim language. 
Claim 19, lines 12-13 recites “the first design simulation includes additional representations of a first plurality of in-flow devices”. However, there was no previous recitation of ‘representations’. It is unclear what these representations are additional to.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 11-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0262235 (“Rashid”).
Regarding claims 1 and 12, Rashid teaches:
A method implemented using a computing device, the method comprising: 

generating, based on a synthetic production logging profile and properties of a reservoir associated with a target well (Rashid: para [0001], “inflow control devices (ICDs) were used to control the flow of reservoir fluids to a production well. The nozzles of these devices are typically set (or plugged) based on an initial characterization and logging of the reservoir”; paras [0031], [0034], para [0087], “The ICD design optimization problem can be described by the following simulation-based objective function… here ρ represents the properties of the reservoir model and all related parameters necessary for its evaluation …Moreover, it is assumed that the simulation model provided is sufficiently detailed to capture the behavior of the fluid through the sub-surface rock matrix into the MSW. Clearly, this is a pre-requisite prior to any optimization, the purpose of which is to identify the optimal effective cross-sectional area for inflow in each grid block of the MSW and its associated, realizable, ICD configuration given the design constraints imposed”, Multi-segement-well model as starting point includes steps generation of a reservoir model and the prediction of properties relating to the well trajectory ), a first design simulation and a second design simulation (Rashid: para [0070], “If a reservoir simulation model for the reservoir exists, the above operations can be enhanced or replaced with the use of a reservoir simulator and an optimization program that can change parameters within a reservoir simulation”; para [0071], “The reservoir simulator can perform a predictive simulation of the field from beginning to any point in time in the future. The optimization program can repeatedly run this predictive simulation and optimize the update frequency of the FCV valves in addition to optimization of any number of field operating variables such as well BHP/THP, well rates, etc”; para [0095], “a simulation archive is utilized to store the simulation parameter values and the corresponding objective function value. Thus, prior to evaluation of the simulation-based objective function, the archive is interrogated for the prevailing simulation parameter set. If a record match is found, the objective value is retrieved and the simulation call is obviated. However, if no match is found, the simulation-based objective function is evaluated and is subsequently stored in the archive. This procedure prevents unnecessary and redundant time consuming evaluations of the objective function. Thus, the introduction of the simulation archive specifically benefits any problem with more than one ICD per compartment, and generally, any expensive simulation-based optimization problem. This is also true when uncertainty is considered as part of the problem. FIG. 9 represents the framework developed for the ICD configuration design optimization problem”; paras [0087-0092] multiple possible design options are considered), wherein: 

the first design simulation includes representations of a first plurality of in-flow devices (Rashid: para [0034], “each section can be construed as a compartment (CMPT) within which a certain number of inflow control devices (ICDs) can be placed. In this report, without loss of generality, we assume that up to 4 ICDs per compartment are permitted. We further assume, without loss of generality, that each ICD can be assigned to have 1 to 4 nozzles, where each nozzle can take 3 possible sizes, small (S), medium (M) or large (L). Thus, assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest. Evidently, the design configuration dictates the effective cross-sectional area presented by each ICD, and this is the quantity that is controlled for optimization purposes”; Tables 4, 5, 7), 

the second design simulation includes different representations of a second plurality of in-flow devices (Rashid: para [0034], “each section can be construed as a compartment (CMPT) within which a certain number of inflow control devices (ICDs) can be placed. In this report, without loss of generality, we assume that up to 4 ICDs per compartment are permitted. We further assume, without loss of generality, that each ICD can be assigned to have 1 to 4 nozzles, where each nozzle can take 3 possible sizes, small (S), medium (M) or large (L). Thus, assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest. Evidently, the design configuration dictates the effective cross-sectional area presented by each ICD, and this is the quantity that is controlled for optimization purposes”; Tables 4, 5, 7), and 

locations of the representations of the first plurality of in-flow devices and different locations of the different representations of the second plurality of in-flow devices are based on density parameters (depending claim 5 states that density refers to the number of in-flow devices; Rashid: para [0034], “Consequently, each section can be construed as a compartment (CMPT) within which a certain number of inflow control devices (ICDs) can be placed. In this report, without loss of generality, we assume that up to 4 ICDs per compartment are permitted. We further assume, without loss of generality, that each ICD can be assigned to have 1 to 4 nozzles, where each nozzle can take 3 possible sizes, small (S), medium (M) or large (L). Thus, assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest. Evidently, the design configuration dictates the effective cross-sectional area presented by each ICD,”) and cross-sectional area parameters (Rashid: para [0030], “The use of `inflow control devices` (ICDs) permits this partially, as the effective cross-sectional area, resulting from the design configuration (number and size of nozzles) is subsequently fixed throughout, though it is potentially changeable with certain intervention procedures. The effective cross-sectional area of inline or annular `flow control valves` (FCV), on the other hand, can be manipulated once installed. Herein, we consider the application a2nd treatment of both valve types, and their use for production optimization. In particular, we control the effective cross-sectional area exhibited by either device that dictates the rate of fluid flow possible in the wellbore. In this way, the procedures developed can be construed as device (ICD or FCV) independent. Indeed, the methods thus apply to any device which presents the means to manipulate and control the effective cross-sectional area. Note that we provide the means to convert an effective cross-sectional area solution to an underlying ICD design configuration by way of mapping functions”); 

generating, automatically and without user intervention, case selection factors associated with each of the first design simulation and the second design simulation (According to paras [0041-0042] of applicant’s publication, case selection factors are interpreted as merely parameters to be maximized/optimized, such as amount of oil recovery; Rashid: para [0034], “assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest. Evidently, the design configuration dictates the effective cross-sectional area presented by each ICD, and this is the quantity that is controlled for optimization purposes”; para [0096], “Each objective function evaluation is expensive to evaluate as it requires the solution of a time consuming numerical reservoir simulation”; para [0037], “For example, the objective function could be to maximize oil production, minimize water production, maximize net present value, etc.”); 

ranking, automatically and without user intervention, the case selection factors (the disclosure does not specify how the ranking is conducted, therefore any listing of the results is considered a ranking; Rashid: para [0082], “an ICD can hold up to 4 nozzles. Each nozzle can take one of three sizes; small (s), medium (m) or large (l). This results in 120 combinatorial designs. Classifying these according to the effective cross-sectional area (the sum of individual nozzle areas) and removing those very close in value, results in 35 unique combinations. The 35 unique combinations for a single ICD are listed in rank order in the Table 4. Note that the last column in the table indicates the effective cross-sectional area of the design (i.e., choice of nozzles)”; para [0083], “[0083] In this section, the direct-continuous method is demonstrated using a reservoir simulation optimization application developed at Schlumberger-Doll Research (SDR). A financial objective function (see parameters in Table 5) is utilized. This objective uses a zero discount rate and a bigger offset value due to the history period utilized during the evaluation procedure. The effective cross-sectional area is optimized for each ICD”; para [0084], “The results are presented in Table 6 for the 2 ICD per segment problem (DC2) using the three different solvers available for this disclosure”; para [0098], “The ICD model is optimized using a proxy-based solver, RBFLEX, and using the direct-continuous (DC) and pseudo-index (PI) approaches discussed in the previous sections. The results are reported in Table 9 for the dual and quad ICD cases. While the 2 ICD results are comparable, the 4 ICD results are not. The reason for this is that the PI approach results in many control variables sets with the same objective values”; para [0030], “It is also desirable to continuously optimize the control of such valves for some stipulated operational objective, such as maximizing the oil rate while minimizing the water-cut at some downstream sink over a specified period of production.”); and 

selecting based on the ranking, automatically and without user intervention, at least one of the first design simulation or the second design simulation (Rashid: para [0035], “The merit value of any given design configuration is obtained using the resulting response from a reservoir simulator (as a representation to the real field), such as ECLIPSE.TM., which is commercially available from Schlumberger Technology Corporation of Sugar Land, Tex. Thus, an optimization procedure will result in a design that maximizes the designated objective function. Notably, as each and every simulation evaluation is time consuming, the efficacy of the optimization procedure is dictated by both the result obtained and the time taken to achieve it. In this way, the ICD design is tuned to best match the changing reservoir conditions over the anticipated life of the well (or field) as typically, they are not adjustable once completed (as opposed to flow control valves which are intended to be adjusted). Hence, the design procedure is critical for effective completion design with ICDs”; para [0041], “The configuration yielding the best resulting objective value (once the system dynamics have settled) is selected as the next prevailing operating condition. The process repeats, but this time selecting the next variable of interest”, if a design is considered ‘optimized’, the design with the maximized objective function is selected). 


Regarding claims 9 and 17, Rashid teaches:
The method of claim 1, wherein the selecting at least one of the first design simulation or the second design simulation is based on a comparison of a case selection factor of the first design simulation and a different case selection factor of the second design simulation (Rashid: para [0035], “The merit value of any given design configuration is obtained using the resulting response from a reservoir simulator (as a representation to the real field), such as ECLIPSE.TM., which is commercially available from Schlumberger Technology Corporation of Sugar Land, Tex. Thus, an optimization procedure will result in a design that maximizes the designated objective function. Notably, as each and every simulation evaluation is time consuming, the efficacy of the optimization procedure is dictated by both the result obtained and the time taken to achieve it. In this way, the ICD design is tuned to best match the changing reservoir conditions over the anticipated life of the well (or field) as typically, they are not adjustable once completed (as opposed to flow control valves which are intended to be adjusted). Hence, the design procedure is critical for effective completion design with ICDs”; para [0082], “an ICD can hold up to 4 nozzles. Each nozzle can take one of three sizes; small (s), medium (m) or large (l). This results in 120 combinatorial designs. Classifying these according to the effective cross-sectional area (the sum of individual nozzle areas) and removing those very close in value, results in 35 unique combinations. The 35 unique combinations for a single ICD are listed in rank order in the Table 4. Note that the last column in the table indicates the effective cross-sectional area of the design (i.e., choice of nozzles)”; para [0084], “The results are presented in Table 6 for the 2 ICD per segment problem (DC2) using the three different solvers available for this disclosure”; para [0098], “The ICD model is optimized using a proxy-based solver, RBFLEX, and using the direct-continuous (DC) and pseudo-index (PI) approaches discussed in the previous sections. The results are reported in Table 9 for the dual and quad ICD cases. While the 2 ICD results are comparable, the 4 ICD results are not. The reason for this is that the PI approach results in many control variables sets with the same objective values”; para [0041], “The configuration yielding the best resulting objective value (once the system dynamics have settled) is selected as the next prevailing operating condition. The process repeats, but this time selecting the next variable of interest”).


Regarding claims 11 and 18, Rashid teaches:
The method of claim 9, wherein the selecting at least one of the first design simulation or the second design simulation includes: 

selecting the first design simulation if the case selection factor of the first design simulation has a value that is higher than a different value of the different case selection factor; and selecting the second design simulation if the value of the case selection factor of the first design simulation is lower than the different value of the different case selection factor (This claim is interpreted to merely mean that the design with the better ‘case selection factor’ is chosen. According to paras [0041-0042] of applicant’s publication, case selection factors are interpreted as merely parameters to be maximized/optimized, such as amount of oil recovery; para [0037], “For example, the objective function could be to maximize oil production, minimize water production, maximize net present value, etc.”; para [0030], “It is also desirable to continuously optimize the control of such valves for some stipulated operational objective, such as maximizing the oil rate while minimizing the water-cut at some downstream sink over a specified period of production.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0262235 (“Rashid”) in view of US 2020/0157887 (“Alonso”).
Regarding claims 2 and 13, Rashid teaches:
The method of claim 1, further comprising: 

generating a reservoir simulation model (Rashid: para [0031], “optimize the design configuration of inflow control devices (ICDs) in a wellbore model, for example a multi-segment well (MSW) model”; para [0035], “The merit value of any given design configuration is obtained using the resulting response from a reservoir simulator (as a representation to the real field), such as ECLIPSE.TM., which is commercially available”); and 

Rashid does not teach but Alonso does teach:
predicting, using the reservoir simulation model, the properties of the reservoir associated with the target well, wherein the properties relate to a trajectory of the target well (Alonso: para [0148], “Analytics agent 210 may be configured to leverage the trained wellbore prediction model to predict a wellbore path of future target wells. For example, following the training of wellbore prediction model, well trajectory agent 108 may be implemented to predict the trajectory of a target wellbore path. Analytics agent 210 may receive one or more parameters to input to the trained wellbore prediction model to design new wellbore paths. Such parameters may include, for example, well locations, geological parameters, reservoir properties, petrophysical parameters and geophysical parameters, and historical data of wells in the same plot”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rashid (directed to reservoir simulation) and Alonso (directed to predicting well trajectory) and arrived at reservoir simulation with predicting well trajectory. One of ordinary skill in the art would have been motivated to make such a combination “to select the drilling target, surface and kickoff locations, and the optimal wellbore path, all designed to satisfy engineering and geological constraints” (Alonso: para [0003]).

Regarding claim 7, Rashid does not teach but Alonso does teach:
The method of claim 1, wherein the properties of the reservoir include one or more of porosity, permeability, and water saturation (Alonso: paras [0055-0057], “Porosity”, “Permeability”, “Saturations (water, gas…)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rashid (directed to reservoir simulation) and Alonso (directed to reservoir properties) and arrived at reservoir simulation with particular reservoir properties. One of ordinary skill in the art would have been motivated to make such a combination “to select the drilling target, surface and kickoff locations, and the optimal wellbore path, all designed to satisfy engineering and geological constraints” (Alonso: para [0003]).

Claims 3-5, 8, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0262235 (“Rashid”) in view of US 2020/0157887 (“Alonso”), further in view of “Responsive Design of Inflow Control Devices Completions for Horizontal Wells” (“Maalouf”).
Regarding claims 3 and 14, Rashid and Alonso do not teach but Maalouf teaches:
The method of claim 2, further comprising generating, using the synthetic production logging profile and the properties of the reservoir associated with the target well (Maalouf: page 3, “when the water cut increases, the offending segments are shutoff through a well intervention after confirmation of the water source with production logging tools (PLTs). Since these high water producing compartments are also producing oil, reserves can be lost after shutting down the offending segments.”; page 9, “production logging will be conducted to identify the compartment from which the water cut is increasing”), additional representations of a plurality of compartments in the target well (Maalouf: Figure 6, page 8, “The length of the first compartment is 1400 ft and covers layer L1 only. Although the initial production from the layer L1 is quite low, three ICDs spaced by 300ft are recommended for a successful acid stimulation job. Each ICD has four nozzles and each nozzle has a diameter of 2.5 mm. When fully open, the ICDs do not add any pressure drop in this compartment. The second compartment covers layer L2 only. This compartment contains two ICDs, with two nozzles each, and each nozzle has a diameter of 2.5 mm. Considering the reservoir properties in this section, the production from this interval is expected to be negligible”), wherein the synthetic production logging profile is based on fluid flow data estimations along the trajectory of the target well (Maalouf: page 3, “The planned well trajectory is used to define the well segments and connections with the reservoir layers and to model the openhole inflow rate along the horizontal section. The second stage is to setup the base case considering the flowing conditions of the well. The third stage is to match the base case results with historical production data from the reference offset wells. The fourth stage is to configure the completion based on the reservoir heterogeneities and the expected inflow estimated from the openhole case. The well is divided into compartments isolated by packers and the initial number of ICDs and nozzles sizes are selected based on the expected flow and pressure drop calculated from each compartment”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rashid and Alonso (directed to reservoir simulation) with Maalouf (directed to representing compartments) and arrived at reservoir simulation with compartment representation. One of ordinary skill in the art would have been motivated to make such a combination to “delay undesired water or gas breakthroughs and maximize the reservoir recovery, particularly when producing from heterogeneous reservoirs” (Maalouf: Abstract).

Regarding claims 4 and 15, Rashi and Alonso do not teach but Maalouf does teach:
The method of claim 3, wherein the additional representations of the plurality of compartments are two-dimensional or three-dimensional (Maalouf: Figure 6, page 8, “The length of the first compartment is 1400 ft and covers layer L1 only. Although the initial production from the layer L1 is quite low, three ICDs spaced by 300ft are recommended for a successful acid stimulation job. Each ICD has four nozzles and each nozzle has a diameter of 2.5 mm. When fully open, the ICDs do not add any pressure drop in this compartment.
The second compartment covers layer L2 only. This compartment contains two ICDs, with two nozzles each, and each nozzle has a diameter of 2.5 mm. Considering the reservoir properties in this section, the production from this interval is expected to be negligible”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rashid and Alonso (directed to reservoir simulation) with Maalouf (directed to representing compartments) and arrived at reservoir simulation with compartment representation. One of ordinary skill in the art would have been motivated to make such a combination to “delay undesired water or gas breakthroughs and maximize the reservoir recovery, particularly when producing from heterogeneous reservoirs” (Maalouf: Abstract).

Regarding claims 5 and 16, Rashi, Alonso and Maalouf teach:
The method of claim 4, wherein the density parameters relate to numbers of in-flow devices within each compartment of the plurality of compartments (Rashid: para [0034], “Consequently, each section can be construed as a compartment (CMPT) within which a certain number of inflow control devices (ICDs) can be placed. In this report, without loss of generality, we assume that up to 4 ICDs per compartment are permitted. We further assume, without loss of generality, that each ICD can be assigned to have 1 to 4 nozzles, where each nozzle can take 3 possible sizes, small (S), medium (M) or large (L). Thus, assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest”) and the cross-sectional area parameters relate to a nozzle setting and a quantity of nozzles of each in-flow control device of the first plurality of in-flow devices and the second plurality of in-flow devices (Rashid: para [0001], “The nozzles of these devices are typically set (or plugged) based on an initial characterization and logging of the reservoir”; para [0030], “The use of `inflow control devices` (ICDs) permits this partially, as the effective cross-sectional area, resulting from the design configuration (number and size of nozzles) is subsequently fixed throughout, though it is potentially changeable with certain intervention procedures. The effective cross-sectional area of inline or annular `flow control valves` (FCV), on the other hand, can be manipulated once installed. Herein, we consider the application a2nd treatment of both valve types, and their use for production optimization. In particular, we control the effective cross-sectional area exhibited by either device that dictates the rate of fluid flow possible in the wellbore. In this way, the procedures developed can be construed as device (ICD or FCV) independent. Indeed, the methods thus apply to any device which presents the means to manipulate and control the effective cross-sectional area. Note that we provide the means to convert an effective cross-sectional area solution to an underlying ICD design configuration by way of mapping functions”).

Regarding claim 8, Rashid and Alonso do not teach but Maalouf does teach:
The method of claim 1, wherein the representations of the first plurality of in-flow devices and the different representations of the second plurality of in-flow devices are two-dimensional or three-dimensional (Maalouf: Figure 6, page 8, “The length of the first compartment is 1400 ft and covers layer L1 only. Although the initial production from the layer L1 is quite low, three ICDs spaced by 300ft are recommended for a successful acid stimulation job. Each ICD has four nozzles and each nozzle has a diameter of 2.5 mm. When fully open, the ICDs do not add any pressure drop in this compartment. The second compartment covers layer L2 only. This compartment contains two ICDs, with two nozzles each, and each nozzle has a diameter of 2.5 mm”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rashid and Alonso (directed to reservoir simulation) with Maalouf (directed to representing in-flow devices) and arrived at reservoir simulation with in-flow device representation. One of ordinary skill in the art would have been motivated to make such a combination to “delay undesired water or gas breakthroughs and maximize the reservoir recovery, particularly when producing from heterogeneous reservoirs” (Maalouf: Abstract).

Regarding claim 19, Rashid teaches:
A method implemented using a computing device, the method comprising: 

generating a reservoir simulation model (Rashid: para [0035], “The merit value of any given design configuration is obtained using the resulting response from a reservoir simulator (as a representation to the real field), such as ECLIPSE.TM.”); 

predicting, using the reservoir simulation model, properties of a reservoir associated with a target well (Rashid: para [0071], “The reservoir simulator can perform a predictive simulation of the field from beginning to any point in time in the future. The optimization program can repeatedly run this predictive simulation and optimize the update frequency of the FCV valves in addition to optimization of any number of field operating variables such as well BHP/THP, well rates, etc”);

generating, based on the synthetic production logging profile and the properties of the reservoir associated with the target well (Rashid: para [0001], “inflow control devices (ICDs) were used to control the flow of reservoir fluids to a production well. The nozzles of these devices are typically set (or plugged) based on an initial characterization and logging of the reservoir”; paras [0031], [0034], para [0087], “The ICD design optimization problem can be described by the following simulation-based objective function… here ρ represents the properties of the reservoir model and all related parameters necessary for its evaluation …Moreover, it is assumed that the simulation model provided is sufficiently detailed to capture the behavior of the fluid through the sub-surface rock matrix into the MSW. Clearly, this is a pre-requisite prior to any optimization, the purpose of which is to identify the optimal effective cross-sectional area for inflow in each grid block of the MSW and its associated, realizable, ICD configuration given the design constraints imposed”, Multi-segement-well model as starting point includes steps generation of a reservoir model and the prediction of properties relating to the well trajectory ), a first design simulation and a second design simulation (Rashid: para [0070], “If a reservoir simulation model for the reservoir exists, the above operations can be enhanced or replaced with the use of a reservoir simulator and an optimization program that can change parameters within a reservoir simulation”; para [0071], “The reservoir simulator can perform a predictive simulation of the field from beginning to any point in time in the future. The optimization program can repeatedly run this predictive simulation and optimize the update frequency of the FCV valves in addition to optimization of any number of field operating variables such as well BHP/THP, well rates, etc”; para [0095], “a simulation archive is utilized to store the simulation parameter values and the corresponding objective function value. Thus, prior to evaluation of the simulation-based objective function, the archive is interrogated for the prevailing simulation parameter set. If a record match is found, the objective value is retrieved and the simulation call is obviated. However, if no match is found, the simulation-based objective function is evaluated and is subsequently stored in the archive. This procedure prevents unnecessary and redundant time consuming evaluations of the objective function. Thus, the introduction of the simulation archive specifically benefits any problem with more than one ICD per compartment, and generally, any expensive simulation-based optimization problem. This is also true when uncertainty is considered as part of the problem. FIG. 9 represents the framework developed for the ICD configuration design optimization problem”; paras [0087-0092] multiple possible design options are considered), wherein: 

the first design simulation includes additional representations of a first plurality of in-flow devices (Rashid: para [0034], “each section can be construed as a compartment (CMPT) within which a certain number of inflow control devices (ICDs) can be placed. In this report, without loss of generality, we assume that up to 4 ICDs per compartment are permitted. We further assume, without loss of generality, that each ICD can be assigned to have 1 to 4 nozzles, where each nozzle can take 3 possible sizes, small (S), medium (M) or large (L). Thus, assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest. Evidently, the design configuration dictates the effective cross-sectional area presented by each ICD, and this is the quantity that is controlled for optimization purposes”; Tables 4, 5, 7), the second design simulation includes different representations of a second plurality of in-flow devices (Rashid: para [0034], “each section can be construed as a compartment (CMPT) within which a certain number of inflow control devices (ICDs) can be placed. In this report, without loss of generality, we assume that up to 4 ICDs per compartment are permitted. We further assume, without loss of generality, that each ICD can be assigned to have 1 to 4 nozzles, where each nozzle can take 3 possible sizes, small (S), medium (M) or large (L). Thus, assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest. Evidently, the design configuration dictates the effective cross-sectional area presented by each ICD, and this is the quantity that is controlled for optimization purposes”; Tables 4, 5, 7), and locations of the representations of the first plurality of in-flow devices and different locations of the different representations of the second plurality of in-flow devices are based on density parameters (density refers to the number of in-flow devices; Rashid: para [0034], “Consequently, each section can be construed as a compartment (CMPT) within which a certain number of inflow control devices (ICDs) can be placed. In this report, without loss of generality, we assume that up to 4 ICDs per compartment are permitted. We further assume, without loss of generality, that each ICD can be assigned to have 1 to 4 nozzles, where each nozzle can take 3 possible sizes, small (S), medium (M) or large (L). Thus, assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest. Evidently, the design configuration dictates the effective cross-sectional area presented by each ICD”) and cross-sectional area parameters (Rashid: para [0030], “The use of `inflow control devices` (ICDs) permits this partially, as the effective cross-sectional area, resulting from the design configuration (number and size of nozzles) is subsequently fixed throughout, though it is potentially changeable with certain intervention procedures. The effective cross-sectional area of inline or annular `flow control valves` (FCV), on the other hand, can be manipulated once installed. Herein, we consider the application a2nd treatment of both valve types, and their use for production optimization. In particular, we control the effective cross-sectional area exhibited by either device that dictates the rate of fluid flow possible in the wellbore. In this way, the procedures developed can be construed as device (ICD or FCV) independent. Indeed, the methods thus apply to any device which presents the means to manipulate and control the effective cross-sectional area. Note that we provide the means to convert an effective cross-sectional area solution to an underlying ICD design configuration by way of mapping functions”); 

generating, automatically and without user intervention, case selection factors associated with each of the first design simulation and the second design simulation (According to paras [0041-0042] of applicant’s publication, case selection factors are interpreted as merely parameters to be maximized/optimized, such as amount of oil recovery; Rashid: para [0034], “assuming the well configuration (number and location of packers) is defined a priori (In a larger definition of the problem, the well configuration could also be treated as variable), the ICD configuration problem is concerned with establishing in each compartment, the number of ICDs, the number of nozzles and their respective sizes such that some merit (or objective) function is optimized over the time period of interest. Evidently, the design configuration dictates the effective cross-sectional area presented by each ICD, and this is the quantity that is controlled for optimization purposes”; para [0096], “Each objective function evaluation is expensive to evaluate as it requires the solution of a time consuming numerical reservoir simulation”; para [0037], “For example, the objective function could be to maximize oil production, minimize water production, maximize net present value, etc.”); 

ranking, automatically and without user intervention, the case selection factors (the disclosure does not specify how the ranking is conducted, therefore any listing of the results is considered a ranking; Rashid: para [0082], “an ICD can hold up to 4 nozzles. Each nozzle can take one of three sizes; small (s), medium (m) or large (l). This results in 120 combinatorial designs. Classifying these according to the effective cross-sectional area (the sum of individual nozzle areas) and removing those very close in value, results in 35 unique combinations. The 35 unique combinations for a single ICD are listed in rank order in the Table 4. Note that the last column in the table indicates the effective cross-sectional area of the design (i.e., choice of nozzles)”; para [0083], “[0083] In this section, the direct-continuous method is demonstrated using a reservoir simulation optimization application developed at Schlumberger-Doll Research (SDR). A financial objective function (see parameters in Table 5) is utilized. This objective uses a zero discount rate and a bigger offset value due to the history period utilized during the evaluation procedure. The effective cross-sectional area is optimized for each ICD”; para [0084], “The results are presented in Table 6 for the 2 ICD per segment problem (DC2) using the three different solvers available for this disclosure”; para [0098], “The ICD model is optimized using a proxy-based solver, RBFLEX, and using the direct-continuous (DC) and pseudo-index (PI) approaches discussed in the previous sections. The results are reported in Table 9 for the dual and quad ICD cases. While the 2 ICD results are comparable, the 4 ICD results are not. The reason for this is that the PI approach results in many control variables sets with the same objective values”; para [0030], “It is also desirable to continuously optimize the control of such valves for some stipulated operational objective, such as maximizing the oil rate while minimizing the water-cut at some downstream sink over a specified period of production.”); and

selecting based on the ranking, automatically and without user intervention, at least one of the first design simulation or the second design simulation (Rashid: para [0035], “The merit value of any given design configuration is obtained using the resulting response from a reservoir simulator (as a representation to the real field), such as ECLIPSE.TM., which is commercially available from Schlumberger Technology Corporation of Sugar Land, Tex. Thus, an optimization procedure will result in a design that maximizes the designated objective function. Notably, as each and every simulation evaluation is time consuming, the efficacy of the optimization procedure is dictated by both the result obtained and the time taken to achieve it. In this way, the ICD design is tuned to best match the changing reservoir conditions over the anticipated life of the well (or field) as typically, they are not adjustable once completed (as opposed to flow control valves which are intended to be adjusted). Hence, the design procedure is critical for effective completion design with ICDs”; para [0041], “The configuration yielding the best resulting objective value (once the system dynamics have settled) is selected as the next prevailing operating condition. The process repeats, but this time selecting the next variable of interest”, if a design is considered ‘optimized’, the design with the maximized objective function is selected).

Rashid does not teach:
the properties relating to a trajectory of the target well; 

generating, using a synthetic production logging profile and the properties of the reservoir associated with the target well, representations of a plurality of compartments in the target well, the synthetic production logging profile is based on fluid flow data estimations along the trajectory of the target well;

Rashid does not teach but Alonso does teach:
the properties relating to a trajectory of the target well (Alonso: para [0148], “Analytics agent 210 may be configured to leverage the trained wellbore prediction model to predict a wellbore path of future target wells. For example, following the training of wellbore prediction model, well trajectory agent 108 may be implemented to predict the trajectory of a target wellbore path. Analytics agent 210 may receive one or more parameters to input to the trained wellbore prediction model to design new wellbore paths. Such parameters may include, for example, well locations, geological parameters, reservoir properties, petrophysical parameters and geophysical parameters, and historical data of wells in the same plot”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rashid (directed to reservoir simulation) and Alonso (directed to predicting well trajectory) and arrived at reservoir simulation with predicting well trajectory. One of ordinary skill in the art would have been motivated to make such a combination “to select the drilling target, surface and kickoff locations, and the optimal wellbore path, all designed to satisfy engineering and geological constraints” (Alonso: para [0003]).

Rashid and Alonso do not teach but Maalouf teaches:
generating, using a synthetic production logging profile and the properties of the reservoir associated with the target well (Maalouf: page 3, “when the water cut increases, the offending segments are shutoff through a well intervention after confirmation of the water source with production logging tools (PLTs). Since these high water producing compartments are also producing oil, reserves can be lost after shutting down the offending segments.”; page 9, “production logging will be conducted to identify the compartment from which the water cut is increasing”), representations of a plurality of compartments in the target well (Maalouf: Figure 6, page 8, “The length of the first compartment is 1400 ft and covers layer L1 only. Although the initial production from the layer L1 is quite low, three ICDs spaced by 300ft are recommended for a successful acid stimulation job. Each ICD has four nozzles and each nozzle has a diameter of 2.5 mm. When fully open, the ICDs do not add any pressure drop in this compartment. The second compartment covers layer L2 only. This compartment contains two ICDs, with two nozzles each, and each nozzle has a diameter of 2.5 mm. Considering the reservoir properties in this section, the production from this interval is expected to be negligible”), the synthetic production logging profile is based on fluid flow data estimations along the trajectory of the target well  (Maalouf: page 3, “The planned well trajectory is used to define the well segments and connections with the reservoir layers and to model the openhole inflow rate along the horizontal section. The second stage is to setup the base case considering the flowing conditions of the well. The third stage is to match the base case results with historical production data from the reference offset wells. The fourth stage is to configure the completion based on the reservoir heterogeneities and the expected inflow estimated from the openhole case. The well is divided into compartments isolated by packers and the initial number of ICDs and nozzles sizes are selected based on the expected flow and pressure drop calculated from each compartment”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rashid and Alonso (directed to reservoir simulation) with Maalouf (directed to representing compartments) and arrived at reservoir simulation with compartment representation. One of ordinary skill in the art would have been motivated to make such a combination to “delay undesired water or gas breakthroughs and maximize the reservoir recovery, particularly when producing from heterogeneous reservoirs” (Maalouf: Abstract).

Regarding claim 20, Rashid and Alonso do not teach but Maalouf does teach:
The method of claim 19, wherein the representations of the first plurality of in-flow devices and the representations of the second plurality of in-flow devices are two-dimensional or three-dimensional (Maalouf: Figure 6, page 8, “The length of the first compartment is 1400 ft and covers layer L1 only. Although the initial production from the layer L1 is quite low, three ICDs spaced by 300ft are recommended for a successful acid stimulation job. Each ICD has four nozzles and each nozzle has a diameter of 2.5 mm. When fully open, the ICDs do not add any pressure drop in this compartment. The second compartment covers layer L2 only. This compartment contains two ICDs, with two nozzles each, and each nozzle has a diameter of 2.5 mm”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rashid and Alonso (directed to reservoir simulation) with Maalouf (directed to representing in-flow devices) and arrived at reservoir simulation with in-flow device representation. One of ordinary skill in the art would have been motivated to make such a combination to “delay undesired water or gas breakthroughs and maximize the reservoir recovery, particularly when producing from heterogeneous reservoirs” (Maalouf: Abstract).



Allowable Subject Matter
Claims 6 and 10 are rejected under 35 USC § 112b. The claims should be amended to identify labels for respective equation symbols. Pending the response to the rejections, claims 6 and 10 contain allowable subject matter. Rashid, Alonso and Maalouf teach selecting inflow control device design simulations. However, these references and the remaining prior art of record, alone or in combination, fails to disclose or suggest 
(claim 6)
“wherein the numbers of in-flow devices within each compartment are determined based on solving a following algorithm:                                                

    PNG
    media_image1.png
    54
    220
    media_image1.png
    Greyscale
”,
 (claim 10)
“wherein the case selection factor and the different case selection factor are generated based on solving a following algorithm: 

    PNG
    media_image2.png
    86
    756
    media_image2.png
    Greyscale
”, 
in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“A new semi-analytical model for predicting the performance of horizontal wells completed by inflow control devices in bottom-water reservoirs”: a new semi-analytical model that couples the reservoir inflow to the downhole flow is developed for predicting the performance of horizontal wells with inflow control devices in a box-shaped reservoir with bottom-water drive. 
“Recent Advances in Modeling Well Inflow Control Devices in Reservoir Simulation”: shows how inflow control devices can be incorporated into the multisegment well model with particular focus on recent extensions for spiral and autonomous inflow control devices.
“Practical Consideration of an Inflow Control Device Application for Reducing Water Production”: ICDs, have been developed to improve well performance and enhance reservoir management by mitigating undesired water and/or gas breakthroughs that often occur due to a variety of factors, including: a) reservoir permeability heterogeneity; b) heel-toe effects – significant wellbore pressure drop from toe to heel; c) different reservoir pressure in different regions penetrated by a well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITHYA J. MOLL/Examiner, Art Unit 2148
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148